Name: Commission Regulation (EEC) No 2059/88 of 11 July 1988 on the supply of various consignments of cereals and rice to Angola as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Africa;  plant product
 Date Published: nan

 No L 181 /26 Official Journal of the European Communities 12. 7. 88 COMMISSION REGULATION (EEC) No 2059/88 of 11 July 1988 on the supply of various consignments of cereals and rice to Angola as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 November 1987 on the supply of food-aid to Angola the Commission allocated to the latter country 30 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of milled long-grain rice and cereals to Angola in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 168 , 1 . 7. 1988, p . 7. 3 OJ No L 136, 26. 5 . 1987, p . 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 12. 7. 88 Official Journal of the European Communities No L 181 /27 ANNEX I 1 . Operation No ('): 116/88 2. Programme : 1987 3 . Recipient : SEAS, CCP 102, Luanda ; Tel . 34 09 99 ; Telex 4087 SEAS AN 4. Representative of the recipient (2) : S.E. Mme Tavira, Ambassade d Angola, 182, rue Franz Merjay, B-1180 Bruxelles ; Tel . 344 49 86. Telex 63170 EMBRUX B 5. Place or country of destination : Angola 6. Product to be mobilized : Milled long-grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 1 0) 8 . Total quantity : 5 000 tonnes (12 000 tonnes of cereals) 9 . Number of lots : one (in two parts : A 3 500 tonnes ; B 1 500 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a) :  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 116/88 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A  Luanda ; B  Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 September 1988 18 . Deadline for the supply : 31 October 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 26 July 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9 August 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 September 1988 (c) deadline for the supply : 31 October 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 July 1988 fixed by Regulation (EEC) No 1877/88 in Official Journal of the European Communities No L 168 of 1 July 1988 , p. 30 No L 181 /28 Official Journal of the European Communities 12. 7. 88 ANNEX II 1 . Operation No ('): 115/88 2. Programme : 1987 3 . Recipient : SEAS, CCP 102, Luanda ; Tel . 34 09 99 ; Telex 4087 SEAS AN 4. Representative of the recipient (2) : S.E. Mme Tavira, Ambassade d Angola, 182, rue Franz Merjay, B- 1 180 Bruxelles ; Tel . 344 49 86. Telex 63170 EMBRUX B 5. Place or country of destination : Angola 6. Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 6) 8 . Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 2 d) :  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 115/88 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Cabinda 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 September 1988 18 . Deadline for the supply : 31 October 1988 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 26 July 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9 August 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 September 1988 (c) deadline for the supply : 31 October 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10 July 1988 fixed by Regulation (EEC) No 1877/88 in Official Journal of the European Communities No L 168 of 1 July 1988 , p. 30 12. 7. 88 Official Journal of the European Communities No L 181729 ANNEX III 1 . Operation No ('): 111 /88 2. Programme : 1987 3. Recipient : Edimba UEE, Ministerio do Comercio Intero, CP 1404, Luanda Tel . 33 79 84 4. Representative of the recipient (2) : S.E. Mme Tavira, Ambassade d Angola, 182 rue Franz Merjay, B-1180 Brussels ; Tel. 344 49 80 ; Telex 62635 EMBRUX 5. Place or country of destination : Angola 6. Product to be mobilized : Maize flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 7) 8 . Total quantity : 7 670 tonnes (13 000 tonnes of cereals) , 9 . Number of lots : one v 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under (II B 2 a) : Additional markings on the packing : 'ACÃ Ã O N? 111 /88 / FARINHA DE MILHO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lobito 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 September 1988 18 . Deadline for the supply : 31 October 1988 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 August 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 September 1988 (c) deadline for the supply : 31 October 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10 July 1988 fixed by Regulation (EEC) No 532/88 in Official Journal of the European Communities No L 168 of 1 July 1988 , p. 30 No L 181 /30 Official Journal of the European Communities 12. 7J 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. 'O Cuneen, Delegalo CEE  6 rua Rainha Ginga, Luanda (Tel. 33 40 92 ; 33 40 93 ; Telex 3397 PROQUIM AN) (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level. (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering, security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : : either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.